      Case 3:19-cv-00728-RCJ-CLB Document 37 Filed 06/29/20 Page 1 of 2




1.     Steven E. Kroll, Esq.
2.
       Nevada Bar #4309
       550 Gonowabie Rd. Box 8
3.
       Crystal Bay, Nv 89402
4.     KrollLaw@mac.com
       Tel. 775-410-9715
5.

6.     Attorney for Plaintiffs

7.
8.

9.

10.
                              UNITED STATES DISTRICT COURT
11.                                  DISTRICT OF NEVA D A
12.

13.    RONALD L. CODE and STEVEN E.                      Case No. 3:19-CV-00728-RCJ-CLB
14.
       KROLL,
                           Plaintiffs,                    Order for Dismissal with Prejudice
15.
                vs.
16.
       VAIL RESORTS, INC.,
17.

18.
                                    Defendant.

19.

20.
                Pursuant to Federal Rule of Civil Procedure 41, it is hereby stipulated be-
21.
       tween Plaintiffs Ronald L. Code and Steven E. Kroll, by and through Counsel,
22.

23.
       Steven E. Kroll for Plaintiffs, and Defendant Vail Resorts, Inc. ("VRI"), by and

24.    through Counsel D. Lee Roberts, Jr. and Josephine E Groh (collectively referred to
25.    as "the Parties"), that upon approval of the Court, the above-captioned action be,
       and it thereby is, dismissed with prejudice, each party to bear their own fees and
27.    costs.
28.

29.
                                 Stipulation and Order for Dismissal, Page 1
                              Case 3:19-cv-00728-RCJ-CLB Document 37 Filed 06/29/20 Page 2 of 2




                        1.

                        2.            DATED this   J1:_ day of June, 2020.
                        3.
                                                                                       WEINBERG, WHEELER, HUDGINS,
                        4.                                                             GUNN & DIAL, LLC
                        5.

                        6.

                        7.
                               Steven E. Kroll                                   D. ee oberts, Jr.
                        8.     550 Gonowabie Rd. Box 8                           LR berts@wwhgd.com
                               Crystal Bay, Nevada 89402                         Josephine E. Groh, Esq.
                        9.
                               (775) 410-9715                                    JGroh@wwhgd.com
                        10-    KrollLaw@mac.com                                   6385 S. Rainbow Blvd., Suite 400
                        11.                                                       Las Vegas, Nevada 89118
                               Attorney for Plaintiffs
                        12.
                                                                             Attorneys for Defendant Vail Resorts,lnc.
                        13.

                        14.

                        15.                                                  ORDER
                        16.
                                                                              IT IS SO ORDERED.
                        17.

                        18.

                        19.
                                    Dated June 29, 2020.
                        20.
                                                                              UNITED STATES DISTRICT JUDGE
                        21.


�i                      22.

i��.
E ;,; r-
                        23.

B��
-<i-"'
•          "'i
                        24.

!�:
u.i
                        25.

�s �
      00 �.:.:
      ><         ·;;i
                        26.
£ .               .,
(/l�
                        27.

                        28.

                        29.
                                                         Stipulation and Order for Dismissal, Page 2
